Citation Nr: 0923044	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  08-03 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a mental 
disability, to include posttraumatic stress disorder, 
depression, and anxiety.

2.  Entitlement to service connection for a kidney 
disability.

3.  Entitlement to service connection for a circulatory 
disability of the lower extremities.

4.  Entitlement to service connection for a sleep disorder.

5.  Entitlement to service connection for a dental condition 
for compensation and treatment purposes.

6.  Whether new and material evidence has been received to 
reopen a claim of service connection for a skin disability of 
the feet.

7.  Whether new and material evidence has been received to 
reopen a claim of service connection for a low back 
disability.

8.  Whether new and material evidence has been received to 
reopen a claim of service connection for cervical spine disc 
disease.

9.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1954 to 
April 1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of August and September 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.

By way of a May 1994 rating decision, the RO denied service 
connection for a back disability with leg pains, (the 
decision discussed both cervical spine disc disease and low 
back disability), and service connection for a skin 
disability of the feet.  The Veteran did not submit a notice 
of disagreement (NOD), and therefore the 1994 rating decision 
represents a final decision.  See 38 C.F.R. §§ 20.302, 
20.1103 (2008).  A claim to reopen was received in January 
2007.  The Board has consequently characterized these issues 
as claims to reopen.

(Consideration of the appellant's claims of service 
connection for a mental disability, a kidney disability, a 
circulatory disability of the lower extremities, a sleep 
disorder, a dental disability, and claims to reopen service 
connection for a skin disability of the feet, low back 
disability and cervical disc disease is deferred pending 
completion of the development sought in the remand that 
follows the decision below.)


FINDING OF FACT

The Veteran has tinnitus that is likely related to his 
military service.


CONCLUSION OF LAW

The Veteran has tinnitus that is the result of disease or 
injury incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that while in the United States Army he 
was exposed to tank engine noise and artillery noise, which 
in turn resulted in tinnitus.  A morning report shows that 
the Veteran served with the 89th tank battalion, 25th infantry 
division.  See June 1955 Morning report.

The Board notes that by way of a September 2007 rating 
decision the Veteran was service connected for hearing loss 
with an evaluation of 10 percent disabling.  The RO granted 
the Veteran service connection because a September 2007 VA 
examiner diagnosed the Veteran with sensorineural hearing 
loss, and opined that it was as likely as not due to military 
noise exposure.

Here, there is evidence of a current disability in the form 
of the Veteran's subjective complaints of bilateral tinnitus.  
There is also evidence of acoustic trauma from artillery fire 
and tank engine noise during service.  Although the Veteran 
has provided conflicting information regarding the date of 
onset of his tinnitus, and the September 2007 VA examiner 
consequently noted that he could not resolve the question of 
service connection for tinnitus without resorting to 
speculation, the Board finds that there is competent and 
sufficient lay evidence of a nexus between the Veteran's 
current tinnitus and the in-service acoustic trauma.  
Providing the Veteran with the benefit of the doubt, the 
Board finds that this lay evidence regarding in-service noise 
exposure, coupled with the fact that the RO has granted the 
Veteran service connection for bilateral hearing loss which 
has been described as a loss that includes a sensorineural 
component, which is often associated with tinnitus, a grant 
of service connection is warranted.  

Under the circumstances, and in light of the fact that 
medical treatises indicate that the cause of tinnitus can 
often be determined by finding the cause of the coexisting 
hearing loss, see, e.g., Harrison's Principles of Internal 
Medicine 182 (Dennis L. Kasper et al. eds., 16th ed. 2005), 
the Board finds that there is support for the conclusion that 
the Veteran's tinnitus can be attributed to noise exposure 
during his period of active military service.  The evidence, 
at a minimum, gives rise to a reasonable doubt on the 
question.  38 C.F.R. § 3.102 (2008).  Service connection for 
tinnitus is therefore granted.


ORDER

Service connection for tinnitus is granted.


REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal and private sources.  
Such reasonable efforts generally consist of an initial 
request for the records and if the records are not received, 
at least one follow-up request.  38 U.S.C.A. § 5103A(b), (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2008).

Additionally, when records in government custody are lost or 
destroyed, VA has a heightened duty to consider the benefit 
of doubt doctrine, to assist the claimant in developing the 
claim, and to explain its decision.  See Russo v. Brown, 
9 Vet. App. 46, 51 (1996).  In this case, the Veteran's 
service records were presumably destroyed during a fire at 
the National Personnel Records Center (NPRC) in July 1973.  
As such, VA has a heightened duty to assist the Veteran in 
developing his claims.

In March 2007, the Veteran submitted a blank, signed 
Authorization and Consent to Release information to VA, with 
a handwritten "Post-it" note stating that all medical 
records had been requested by the Veteran's daughter.  The 
handwritten note mentioned a hospital in Duluth, which the 
note referenced as St. Mary's Hospital, the Clinic of Duluth, 
and Abbott Northwestern Hospital.  The claims file also 
contains a May 2007 statement in support of claim signed by 
the Veteran but filled out by someone else, which detailed 
the specific hospitals, approximate dates of treatment, and 
the conditions for which the Veteran received treatment.  The 
May 2007 statement shows that he received treatment from Dr. 
S. at Fort Francis in Ontario Canada for his blackened feet 
and rotting flesh and stated that the Veteran received acid 
treatments on the bottom of both his feet to burn off flesh.  
The May 2007 document also listed Miller Dwan Hospital, 
noting that the Veteran received treatment for chronic back 
pain and stress at this hospital in 1975.  The statement also 
indicates that the Veteran was seen at the Falls Clinic, now 
the Duluth Clinic at International Falls, for various 
conditions from 1958 through 1994, and noted that he was 
referred to the Mayo Clinic in Rochester Minnesota for a 
sleep disorder and chronic pain in 1975, and stated that the 
Minneapolis VAMC had all his records from Miller-Dwan and the 
Mayo Clinic.  The 2007 statement in support of claim also 
referenced pertinent records at Falls Memorial Hospital, 
which have been obtained.

In this case, although private treatment records were 
obtained from Abbott Northwestern Hospital, Falls Memorial 
Hospital, and Itasca Memorial Hospital, records have not been 
obtained from Dr. S., St. Mary's Hospital, Miller Dwan 
Hospital, the Mayo Clinic or Falls Clinic, which is now 
Duluth Clinic at International Falls.

Here, it is clear that the Veteran provided VA with enough 
information to identify and locate his private medical 
records as he included the name and address of the physician 
or hospital holding the records, the approximate time frame 
covered by the records, and the condition for which treatment 
was provided.  See 38 C.F.R. § 3.159(c)(1) (2008).

As such, the Board finds that a remand is required to attempt 
to obtain private treatment records from Dr. S., St. Mary's 
Hospital in Duluth, Miller Dwan Hospital, the Mayo Clinic, 
and Falls Clinic, now Duluth Clinic at International Falls, 
which might help the Veteran substantiate his service 
connection claims.  This is so because the records could 
contain information relevant to the current appeal, 
specifically, medical evidence showing a relationship between 
currently diagnosed disabilities and the Veteran's military 
service.

Additionally, the Veteran asserts that his current back 
disabilities resulted from treatment he received at Tripler 
Army Hospital in Hawaii in 1955 or 1956 for hemorrhoid 
surgery.  He contends that the needle the doctor used for 
anesthetic broke off in his spine, and that the doctors 
worked on him for over a half an hour trying to get it out.  
The Veteran stated that the complications resulted in back 
pain from the broken needle and kept him hospitalized for 60 
to 70 days.  In summary, the Veteran contends that his 
current back disabilities should be service connected because 
they are the result of this in-service surgery.  See July 
1993 and January 1994 statements in support of claim.  The 
Veteran also contends that he injured his back when he was 
building a structure that collapsed, and he was thrown 
several feet off his perch which was 14 feet in the air.  He 
noted that he was treated at Tripler Army Medical Center in 
Hawaii.  See January 2007 statement in support of claim.  
(Here, the claims file contains a request for information 
noting that a search of Tripler Army Medical Center for 
records for the time period of 1955 was conducted, but no 
records were located.)

The Board notes that VA regulations require VA to provide a 
medical examination or obtain a medical opinion based on the 
evidence of record if VA determines it is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4) (2008).  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, especially given the heightened duty to assist, 
the Board finds that a remand is required to obtain a medical 
nexus opinion to determine whether it is at least as likely 
as not that any of the Veteran's current back disabilities 
are traceable to his time spent on active duty, taking into 
consideration the Veteran's lay statements regarding how he 
injured his back.

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction (AOJ) for the following actions:

1.  The AOJ should obtain the appropriate 
Authorization and Consent to Release 
Information to VA forms from the Veteran, 
and then attempt to obtain and associate 
with the claims file any medical records 
identified by the Veteran that have not 
been secured previously.  Specifically, 
an attempt should be made to obtain 
records from private physician, Dr. S. at 
Fort Francis in Ontario Canada related to 
the Veteran claim for a skin disability 
on his feet; records from St. Mary's 
Hospital in Duluth; records from Miller 
Dwan Hospital dated in 1975 related to 
treatment for chronic back pain and 
stress; the Falls Clinic, now the Duluth 
Clinic at International Falls for various 
conditions from 1958 through 1994; and 
the Mayo Clinic in Rochester, Minnesota 
for a sleep disorder and chronic pain in 
1975.  If the AOJ is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it should inform the 
Veteran and his representative in 
accordance with 38 C.F.R. § 3.159(e), and 
ask them to provide copies of any 
additional medical records in their 
possession.

2.  The Veteran should be afforded a VA 
spine examination to obtain a nexus 
opinion regarding the medical probability 
that any current low back disability or 
cervical disc disease is attributable to 
the Veteran's active military service.  
The examiner should take a detailed 
history from the Veteran and provide an 
opinion as to the medical probabilities 
that any current back or cervical spine 
disability began during his military 
service.  (The Veteran's assertion 
regarding how he started experiencing 
back problems following his in-service 
surgery for hemorrhoids when a needle 
became lodged in his lower back during 
the administration of anesthesia, as well 
as the account of falling from a 
structure when it collapsed, should be 
taken into account when providing the 
opinion.)

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  The AOJ 
should make sure that the examination 
report complies with this remand and 
answers the questions presented in the 
examination request, especially with 
respect to detailing any connection to 
military service.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues remaining on 
appeal in light of all information or 
evidence received.  If any benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


